202 S.W.3d 638 (2006)
PHILLIP RUTH, Appellant,
v.
STATE OF MISSOURI, Respondent.
No. WD 65371.
Missouri Court of Appeals, Western District.
August 1, 2006.
Phillip Anthony Ruth, Appellant Acting Pro Se  Bowling Green, MO.
Shaun J. Mackelprang, Esq., Attorney for Respondent  Jefferson City, MO.
Before: Smart, P.J., Ulrich and Hardwick, JJ.

ORDER
PER CURIAM.
Phillip Ruth appeals from a judgment denying his Rule 74.06 motion to re-open post-conviction proceedings. Because Ruth's motion failed to state a proper claim for relief under Rule 74.06, we affirm the motion court's judgment.
No precedential purpose would be served by a published opinion, however, we have provided the parties with a Memorandum explaining the reasons for our decision. AFFIRMED. Rule 84.16(b).